Citation Nr: 0336734	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether payments received by the veteran, including from the 
United States Department of Agriculture (USDA), in the 
calculated amount of $8,390.00 in 1999 and $10,159 in 2000, 
are also directly countable as income to the veteran in 
calculating annual income for pension purposes after those 
payments have been reported as farm income and included in 
the calculation of profit or loss of that business.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active military service from January 1944 to 
January 1946.  

This matter apparently comes before the Board of Veterans' 
Appeals (Board) on appeal from a pension decision prepared in 
July 2001 and issued to the veteran in October 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  That decision apparently reduced or 
proposed reduction of the veteran's pension benefits based on 
receipt of income from the USDA.  The veteran timely 
disagreed with that determination in November 2001.  
Following issuance of a statement of the case (SOC) in 
December 2002, the veteran's timely substantive appeal was 
received in January 2003.

After review of the evidence and contentions of record and 
the governing regulations, the Board finds that the issue on 
appeal is more accurately stated as set forth on the title 
page of this decision.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claim addressed in 
this decision, and all evidence necessary for an equitable 
decision of the claim addressed in this decision has been 
obtained.

2.  The veteran operates a farm business.

3.  The veteran's tax returns for 1999 and 2000 reflect that 
payments from cooperatives and agricultural programs, among 
other payments, were reported and included in the calculation 
of farm income or loss for purposes of federal taxes.

4.  Regulations governing pension benefits purposes do not 
require that payments which have been properly accounted for 
in calculation of business income be includable again as non-
business income to the veteran for purposes of calculation of 
pension benefits.


CONCLUSION OF LAW

Where VA has granted the veteran permission to operate his 
farm business even though he is receiving pension benefits, 
payments, such as from the USDA, which the veteran has 
properly accounted for in the calculation of farm business 
income are not includable again as non-business income in 
calculating annual income for pension benefits purposes.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted a claim of entitlement to pension 
benefits in December 1995, and was informed in February 1996 
of the January 1996 rating decision in which the RO 
determined that he met the eligibility requirements and 
granted his claim of entitlement to pension.  A veteran who 
meets the disability and wartime service requirements, that 
is, a veteran of a period of war who is permanently and 
totally disabled from disability not the result of the 
veteran's willful misconduct, will be paid the maximum annual 
pension rate (MAPR), reduced by the amount of his countable 
income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  

The law and regulations governing computation of income for 
improved pension purposes provide that payments from any kind 
from any source shall be counted as income during the 12-
month annualization period in which received, unless 
specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 
3.271.  Countable income for VA purposes includes gross 
income from a business, farm or profession, as reduced by the 
necessary operating expenses such as cost of goods sold, or 
expenditures for rent, taxes, and upkeep, or costs of repairs 
or replacements.  The value of an increase in stock inventory 
of a business is not considered income.  38 C.F.R. 
§ 3.271(c).  A loss sustained in operating a business or farm 
may not be deducted from income derived from any other 
source.  38 C.F.R. § 3.271(c)(3).

Nonrecurring income, received or anticipated on a one-time 
basis during a 12-month annualization period, will be counted 
as income for a full 12-month annualization period following 
receipt of the income.  38 C.F.R. § 3.271(a)(1), (3).  The 
amount of any nonrecurring countable income received by a 
beneficiary shall be added to the beneficiary's annual rate 
of income for a 12-month annualization period commencing on 
the effective date on which the nonrecurring income is 
countable.  38 C.F.R. § 3.273(c).  

The RO apparently determined, in a decision issued in October 
2001, that payments to the veteran from the USDA and from 
cooperative associations in the amount of $8,390 received by 
the veteran in 1999 and in the amount of $10,159 received by 
the veteran in 2000 were income which should be countable as 
personal income to the veteran, thereby reducing the amount 
of pension benefits to which he was entitled.  The Board 
notes that the July 2001 decision, issued to the veteran in 
October 2001, does not appear to be of record.  The Board's 
understanding of that document is based on the veteran's 
November 2001 notice of disagreement and on the SOC issued by 
the RO in December 2002.  The Board further notes that it 
would normally be appropriate to Remand the claim rather than 
complete appellate review where an official document such as 
the rating decision was missing from the file.  However, 
since the decision herein regarding the treatment of the USDA 
and cooperative association payments at issue is completely 
favorable to the veteran, the Board finds that Remand for 
compliance with the duty to assist is not required.

In his November 2001 disagreement, the veteran noted that the 
USDA payments at issue should not be considered as direct or 
personal income which would reduce pension benefits because 
he had included those payments in calculation of his farm 
business income.  Attached to the November 2001 disagreement, 
the veteran submitted income tax returns reflecting that the 
veteran reported agricultural program payments of $8,194 in 
1999 and of $10,139 in 2000 on his federal income taxes.  The 
veteran reported these payments on Schedule F, Form 1040, 
Profit or Loss from Farming.  The veteran also reported $41 
in total cooperative distributions for 1999 and $29 for 2000.  

In addition to the agricultural program payments and 
cooperative distributions, the veteran reported about $10,355 
in sales of livestock and other products in 1999 and $11,800 
in 2000.  The veteran reduced this income by necessary 
operating expenses, including costs of hired labor, gasoline, 
repairs and maintenance, supplies purchased, and other 
necessary operating expenses.  In each year, the veteran 
showed a small net loss from his farm business, a loss of 
about $750 in 1999 and about $300 in 2000.  As noted above, 
the regulations do not allow net loss from a business to be 
subtracted from non-business income in calculating income to 
be compared to MAPR for pension purposes.

In the December 2002 SOC, the RO concluded that USDA payments 
were countable as income for VA purposes, since these 
payments were not among the types of payments listed in 
38 C.F.R. § 3.271 which may be excluded from income.  The RO 
stated, in essence, that the veteran had not included these 
payments as income on income verification reports (EVRs) 
submitted to VA for pension purposes.  The December 2002 SOC 
also discussed a $28 payment from Planters Cooperative 
Association, $147 from the Cotton Farmers Cooperative Gin, 
and $100.00 from the Plains Cotton Cooperative Association, 
and stated that each of these payments had been received by 
the veteran in 1999.

The claims file also includes a January 2002 Corpus of Estate 
Determination in which the RO concluded that, because of the 
large amount the veteran owed against his farm, he should be 
allowed to continue to operate his farm business, even though 
he was receiving pension, because sale of the farm would be 
difficult and, if  liquidated, it would create a hardship to 
the veteran because he would not reap enough profit to 
support his basic needs.  

In addition, the claims file reflects that a January 2002 
request for a waiver of overpayment of pension in the amount 
of $10,551.00 was granted.

Analysis

The regulations governing pension allow a veteran to continue 
to operate a business while receiving pension benefits, so 
long as the veteran's net worth is not a bar to receiving 
pension, and the record reflects that the veteran has been 
granted permission to continue to operate his farm business.  

The regulations further provide that income to a business may 
be reduced by necessary operating expenses in calculating 
business loss or profit.  A business loss, however, may not 
be deducted from other income available to a veteran in 
calculating the veteran's annual income in determining annual 
income for pension purposes.  In this case, it is clear that 
the veteran reported considerable income for his farm 
business, including payments for agricultural programs, 
apparently payments from the USDA, although the amount of 
payments which appear to be from the USDA as reported by the 
veteran, $8,194.00 in 1999 and $10,139 in 2000, vary slightly 
from the amount of income the RO proposed to count as income 
to the veteran, with the amount calculated by the RO as 
income stated as $8,390 in 1999 and $10,159 in 2000.  

The Board notes that the amount of payments the RO proposed 
to count as income directly to the veteran for 1999 is 
roughly equal to the agricultural program payment reported by 
the veteran of $8,149.00, plus the total cooperative 
distributions, $41, reported by the veteran, together with 
payments in the calculated amount of $147 from the Cotton 
Farmers Cooperative Gin, and $100.00 from the Plains Cotton 
Cooperative Association as determined by the RO.  The amount 
of income the RO proposed to count as income directly to the 
veteran in 2000, apparently $10,159, is roughly equal to the 
amount of agricultural program payments reported by the 
veteran, $10,139, plus a cooperative distribution of $29 
reported by the veteran.

Thus, it appears that the local cooperative association 
payments and USDA agricultural program payments that the RO 
proposed to include as personal, non-business income to the 
veteran, have, in fact, been reported by the veteran as 
business income for federal income tax purposes, and the 
amounts of those payments have been included in the 
calculation of the profit or loss from the veteran's farm 
business. 

The veteran contends that payments to his farm business which 
have been accounted for as business income for federal income 
tax purposes should not be included a second time in the 
veteran's income as calculated for pension purposes by 
considering such payments as income directly to him.  The 
Board agrees.  

While the RO is correct in stating that payments such as the 
payments to the veteran from the USDA are not specifically 
excluded from income in 38 C.F.R. § 3.272, under the facts in 
this case, those payments have already properly been included 
in the veteran's income from his business in compliance with 
38 C.F.R. § 3.271.  The Board notes that there is no apparent 
allegation that the USDA payments or local cooperative 
association payments should not be considered as business 
income to the farm business operated by the veteran.  There 
is no apparent allegation that the veteran has counted as a 
business expense any item that is not properly a business 
expense.  The list of expenses set forth in the federal tax 
returns provided by the veteran suggests that all claimed 
expenses, including gasoline, supplies, repair and 
maintenance, are all logically required items for operating a 
farm business.

The Board does not interpret 38 C.F.R. §§ 3.271 and 3.272, 
when read together as a whole, to require that any type of 
payment or income be calculated twice in determining the 
veteran's income for purposes of pension benefits.  Income 
that has already been accounted for and calculated in 
determining business income under 38 C.F.R. § 3.271 need not 
be specifically excluded from personal income under the 
provisions of 38 C.F.R. § 3.272 in order to exclude such 
payment from calculation of the veteran's direct or personal 
income for pension purposes.  

Under the facts of this case, where VA has granted the 
veteran permission to operate a farm business, and the 
veteran has properly included certain payments, such as USDA 
agricultural program payments, in calculating farm business 
income, the payments properly considered as business income 
under 38 C.F.R. § 3.271 may not be again calculated as income 
directly to the veteran for pension purposes under 38 C.F.R. 
§ 3.272.  

The Board notes that, during the pendency of this claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was enacted.  This law 
redefined the obligations of VA with respect to the duty to 
assist, and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. § 5103A(f) (West 2002).  

The decision in this case is fully favorable to the veteran, 
since the Board has determined that the RO may not again 
count as income directly to the veteran payments of the USDA 
or local cooperative associations payments which have already 
been included in the income of a farm business.  Under the 
circumstances, it would be adverse to the veteran's interests 
to remand the claim that business income is not also 
countable as direct income to the veteran, rather than grant 
the veteran's appeal for exclusion from direct income 
payments which have been calculated in determining business 
income.  For this reason, the Board is not required to 
describe VA's efforts to comply with the VCAA, although the 
record does reflect questions as to the calculated amounts of 
the payments to be considered personal income of the veteran 
and deficiencies in the record on appeal which would require 
Remand if the decision were not fully favorable to the 
veteran.  


ORDER

Payments to the veteran from the USDA for agricultural 
programs or payments from cooperative associations which have 
been properly acknowledged as business income and considered 
in the calculation of the net profit or loss from the 
business under 38 C.F.R. § 3.271 may not be considered again 
under 38 C.F.R. § 2.272 as income to the veteran for pension 
purposes.  To this extent only, the appeal is granted.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



